Title: From Alexander Hamilton to John Lamb, 16 December 1793
From: Hamilton, Alexander
To: Lamb, John



Treasury Department December 16th 1793
Sir,

The enclosed paper is the Charter party of the Swedish Ship Maria, which was chartered by our Consul at Lisbon to carry certain dispatches hither for our Government.
I request that you will pay to the Captain one half of the freight as stipulated in the said Charter party, and that you will endeavor to procure for him a frieght back to Lisbon. It will be desireable, that this be done with all possible expedition in order to save to the public the charge of Demurrage. In the management of this business it may be useful to consult Mr. Seton.
No charge is to be made in your accounts for the present of the above mentioned payment, but it will be noted at foot of your Weekly return.
With great consideration   I am Sir,   Your Obedient Servant

John Lamb EsquireCollector New York

